DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed 12/23/2020 have been fully considered, therefore, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 2, 5, 21, 24, 25 are cancelled in the instant application. 
Claim[s] 1, 3, 4, 6 – 20, 22, 23, 26 – 35 are pending in the instant application. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 3, 4, 6 - 9, 15, 17, 19, 20, 22 - 24, 26, 27, 28, 29 - 32 that were rejected under 35 U.S.C. 103 as being unpatentable over Nefedov et al. [US PGPUB 
Regarding claim[s] 10,11,12,16 that were rejected under 35 U.S.C. 103 as being unpatentable over Nefedov et al. [US PGPUB # 2013/0263206] in view of Nainwal et al. [US PGPUB # 2016/0205105] as applied to claim[s] 1 above, and further in view of Panchbudhe et al. [US PGPUB # 2018/0204018], the rejections are withdrawn.
Regarding claim[s] 14, 18 that were rejected under 35 U.S.C. 103 as being unpatentable over Nefedov et al. [US PGPUB # 2013/0263206] in view of Nainwal et al. [US PGPUB # 2016/0205105] as applied to claim[s] 1 above, and further in view of Zuckerman et al. [US PAT# 10257140], the rejections are withdrawn.
Regarding claim[s] 33, 34 that were rejected under 35 U.S.C. 103 as being unpatentable over Nefedov et al. [US PGPUB # 2013/0263206] in view of Nainwal et al. [US PGPUB # 2016/0205105] as applied to claim[s] 1 above, and further in view of Moshfeghi [US PAT # 6476833], the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1, 3, 4, 6 – 20, 22, 23, 26 – 35 are allowed, but are renumbered as 1 – 30. 
Applicant’s remarks and amendments submitted on 12/23/2020 for application number 16029961 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections have been withdrawn above. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior art’s do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Ozanian [US PGPUB # 2020/0322800], who generally does teach System and methods are disclosed that enable data sharing across networks, including peer-to-peer sharing of content over wireless networks using peer mobile devices. A database may store content associated with a first peer mobile device. A request from a requester peer mobile device for content associated with a user of the first peer mobile device may be received at a server. The encrypted request is transmitted by the server to the first peer mobile device which may decrypt the request. An authorization token may be transmitted by the first peer mobile device to the server which may then enable the requesting peer mobile device to access the requested content, which may be accessed from the first peer mobile device and/or a cloud storage system.
	While Ozanian does teach sharing of content over a wireless network between peers of mobile devices, however, Ozanain does not teach at least the claim limitation of: “receive, from the user, an instruction to share with an external party at least some sensitive information to which the external party at least initially lacks access, the sensitive information including data selected from a corpus comprising data receivable directly from the user, data electronically retrievable from a data source external to the data analysis system in response to the user providing to the data analysis system appropriate credentialing and/or consent information for the external data source, and data automatically derived by the data analysis system from the data receivable directly from the user and/or the electronically retrievable data based on pre-programmed rules defined for and implemented by the system, wherein the external party is a party other than the user;
responsive to an interrupt signal provided by the user when the external party has access to the shared sensitive information, including situations in which responsibility for processing the shared sensitive information resides with the external party and situations in which responsibility for processing the shared sensitive information does not reside with the external party, selectively revoke the external party’s access to at least some of the shared sensitive information and terminate the distributed collaboration wherein appropriate credentialing and/or consent information makes the external data source accessible directly to the data analysis system bypassing the user, wherein the external data source is managed independent of the user and the data analysis system”, of claim # 1. 
Ford et al. [US PGPUB # 2019/0222560], who generally does teach a federated search facility adapted to search for content on a plurality of disparate computer content storage facilities comprising receiving a computer content search request from a client computing device, wherein the user of the client computing device has access rights to secure computer content on at least one of a first content storage and a second content storage; executing a first computer content search on the first content storage and a second computer content search on the second content storage; receiving a first computer content search result from the first content storage and a second computer content search result from the second content storage; consolidating the first computer content search result and the second computer content search result into a consolidated computer content search result; and providing the consolidated computer content search result to the user as a single computer content search result.
receive, from the user, an instruction to share with an external party at least some sensitive information to which the external party at least initially lacks access, the sensitive information including data selected from a corpus comprising data receivable directly from the user, data electronically retrievable from a data source external to the data analysis system in response to the user providing to the data analysis system appropriate credentialing and/or consent information for the external data source, and data automatically derived by the data analysis system from the data receivable directly from the user and/or the electronically retrievable data based on pre-programmed rules defined for and implemented by the system, wherein the external party is a party other than the user;
responsive to an interrupt signal provided by the user when the external party has access to the shared sensitive information, including situations in which responsibility for processing the shared sensitive information resides with the external party and situations in which responsibility for processing the shared sensitive information does not reside with the external party, selectively revoke the external party’s access to at least some of the shared sensitive information and terminate the distributed collaboration wherein appropriate credentialing and/or consent information makes the external data source accessible directly to the data analysis system bypassing the user, wherein the external data source is managed independent of the user and the data analysis system”, of claim # 1. 
Starosielsky et al. [US PGPUB # 2017/0237717], who generally does teach managing a personal data store is described for binding one or more identities of different types 
	While Starosielsky does teach assigning personal data of a user in a personal data store first and second attributes, used to retrieve personal data upon request from a relying party, however, Starosielsky does not teach at least the claim limitation of: “receive, from the user, an instruction to share with an external party at least some sensitive information to which the external party at least initially lacks access, the sensitive information including data selected from a corpus comprising data receivable directly from the user, data electronically retrievable from a data source external to the data analysis system in response to the user providing to the data analysis system appropriate credentialing and/or consent information for the external data source, and data automatically derived by the data analysis system from the data receivable directly from the user and/or the electronically retrievable data based on pre-programmed rules defined for and implemented by the system, wherein the external party is a party other than the user;
responsive to an interrupt signal provided by the user when the external party has access to the shared sensitive information, including situations in which responsibility for processing the shared sensitive information resides with the external party and situations in which responsibility for processing the shared sensitive information does not reside with the external party, selectively revoke the external party’s access to at least some of the shared sensitive information and terminate the distributed collaboration wherein appropriate credentialing and/or consent information makes the external data source accessible directly to the data analysis system bypassing the user, wherein the external data source is managed independent of the user and the data analysis system”, of claim # 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434